Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 1 OF KAUFMAN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 19th day of June, 2015, the
cause on appeal to revise or reverse the judgment between

LISA BEARD AND CASEY BEARD,                         On Appeal from the County Court At Law
Appellants                                          No. 1, Kaufman County, Texas
                                                    Trial Court Cause No. 86969CC.
No. 05-14-00396-CV          V.                      Opinion delivered by Justice Evans. Justices
                                                    Brown and Stoddart participating.
SHERRY ANDERSON, Appellee

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee SHERRY ANDERSON recover her costs of this appeal
from appellants LISA BEARD AND CASEY BEARD.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 31st day of August, 2015.




                                                                      LISA MATZ, Clerk